Exhibit 15.2 CONDENSED FINANCIAL INFORMATION OF REGISTRANT ELBIT IMAGING LTD. CONDENSED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2014 Contents Page Report of independent registered public accounting firm 2 Condensed Financial Statements: Balance sheets 3-4 Statements of income 5 Statements of cash flows 6-7 Notes to the condensed financial statements 8-11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Elbit Imaging Ltd. We have audited the consolidated financial statements of Elbit Imaging Ltd. and subsidiaries (the "Company") as of December 31, 2014 and 2013, and for each of the three years in the period ended December 31, 2014, and have issued our report thereon dated March 29, 2015; such financial statements and report are included in 8-K dated March 29, 2015and are incorporated herein by reference. Our audits also included the financial statement schedule No. 15.2 of the company listed in item 18. This financial statement schedule is the responsibility of the Company's management. Our responsibility is to express an opinion based on our audits. In our opinion, such financial statement schedule, when considered in relation to the basic financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. /s/ Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co. Certified Public Accountants A Member Firm of Deloitte Touche Tohmatsu Tel Aviv, Israel March 29, 2015 2 ELBIT IMAGING LTD. CONDENSED BALANCE SHEETS December 31 2 0 1 4 2 0 1 3 2 0 1 4 Convenience translation (note 2D) Note (in thousand NIS) U.S.$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Other receivables Assets related to discontinued operations - Non-Current Assets Deposits, loans and other long-term balances Loans and investments in subsidiaries, associates and joint venture 3 Property, plant and equipment Deferred expenses - 94 - 3 ELBIT IMAGING LTD. CONDENSED BALANCE SHEETS December 31 2 0 1 4 2 0 1 3 2 0 1 4 Convenience translation (note 2D) Note (in thousand NIS) U.S.$'000 Current Liabilities Short-term credits - - Payables and other credit balances Non-Current Liabilities Borrowings - Other liabilities Commitments, Contingencies, Liens and Collaterals Shareholders' Equity Share capital and share premium Reserves ) ) ) Retained earnings ) ) ) Treasury stock - ) - ) Doron Moshe Chief Financial Officer Zvi Tropp Chairman of the audit committee Ron Hadassi Chairman of the board and Acting Chief Executive Officer Approved by the Board of Directors on: March 29, 2015 4 ELBIT IMAGING LTD. CONDENSED STATEMENTS OF INCOME Year ended December 31 2 0 1 4 2 0 1 3 2 0 1 2 2 0 1 4 Convenience translation (Note 2D) Note (in thousand NIS) U.S.$'000 Revenues from providing management services General and administrative expenses ) Financial expenses, net ) Financial gain from debt restructuring - - Initiation expenses ) Other income (expense) Profit (loss) before income taxes ) ) Income tax expenses - - ) ) Company's share in results of investee companies ) Profit (loss) from continuing operations ) ) Profit (loss) from discontinuedoperations, net ) ) Profit (loss) for the year ) ) 5 ELBIT IMAGING LTD. CONDENSED STATEMENTS OF CASHFLOWS Year ended December 31 2 0 1 4 2 0 1 3 2 0 1 2 2 0 1 4 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 CASH FLOWS FROM OPERATING ACTIVITIES Profit (loss) for the year from continued operations ) ) Income tax expenses (tax benefit) recognized in profit and loss - - Finance expenses recognized in profit and loss Financial gain from debt restructuring ) - - ) Income tax paid in cash - ) - - Depreciation and amortization Share in losses of associates, net Stock based compensation expenses ) Other ) 62 ) Receivables and other debit balances Trading property - - ) - Payables and other credit balances ) Net cash provided by (used in) operating activities of continued operations ) ) ) Net cash provided by (used in) discontinued operating activities - Net cash provided by (used in) operating activities ) ) ) 6 ELBIT IMAGING LTD. CONDENSED STATEMENTS OF CASHFLOWS Year ended December 31 2 0 1 4 2 0 1 3 2 0 1 2 2 0 1 4 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property plant and equipment, investment property and other assets ) ) ) (6 ) Proceeds from realization of investments in subsidiaries and associates - Investments and loans to subsidiaries and associates ) Proceed from realization of (investment in) long-term deposits and long-term loans ) ) Interest received in cash Short-term deposits and marketable securities, net Net cash provided by continued investing activities Net cash provided by discontinued investing activities - - - Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Interest paid in cash ) Repayment of long-term borrowings - - ) - Repayment of short-term credit - ) ) - Net cash used in financing activities ) Increase (decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents at the beginning of the year Net effect on cash due to currency exchange rate changes Cash and cash equivalents at the end of the year 7 ELBIT IMAGING LTD. NOTES TO THE CONDENSED FINANCIAL STATMENTS NOTE 1 - GENERAL A. Elbit Imaging Ltd. ("the Company") was incorporated in Israel. The Company's registered office is at 5 Kinneret Street Bney-Brak, Israel. The Company's shares are registered for trade on the Tel Aviv Stock Exchange and in the United States on the NASDAQ Global Select Market. B. The Group engages, directly and through its investee companies, in Israel and abroad, mainly in the following areas: · Commercial centers - initiation, construction, and sale of commercial centers and other mixed-use property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India. In certain circumstances and depending on market conditions, the Group operates and manages commercial centers prior to their sale. · Hotels - hotels operation and management, primarily in major European cities. · Medical industries and devices - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine. · Residential projects - initiation, construction and sale of residential units or plots designated for residential located primarily in India. Fashion apparel - distribution and marketing of fashion apparel and accessories in Israel. On October 27, 2014 Elbit Fashion signed a sale agreement with Fox-Wisel Ltd. with regard to the sale of the operation and business of "Mango" retail stores in Israel (See note 23 of the annual consolidated financial statements). The transaction was closed on January, 5 2015. Accordingly this operation is classified in these financial statements as discontinued operations. · During 2012, the Company finalized a transaction to sale all its investments in commercial centers in the US (see note 23 of the annual consolidated financial statements) and lost control over its holding in a subsidiary that operates in the medical industry (see note 23 of the annual consolidated financial statements). Accordingly, these operations are presented in these financial statements as discontinued operations. 8 ELBIT IMAGING LTD. NOTES TO THE CONDENSED FINANCIAL STATMENTS NOTE 1 - GENERAL (CONT.) C. Financial position: With respect to the Company's financial position, including the consummation of the Plan of Arrangement, see note 1C of the annual consolidated financial statements. D. Definitions: The Company - Elbit Imaging Elscint - A formerly 100% subsidiary of the Company, merged with the Company in 2010. Group - The Company and its Investees Investees - Subsidiaries, joint ventures and associates PC - Plaza Centers N.V. (“PC”) Group, a material subsidiary operating mainly in the field of commercial centers and is traded in the Main Board of the London Stock Exchange, the Warsaw Stock Exchange and Tel Aviv Stock Exchange. As of December 31, 2014 the Company holds 44.9% in Plaza Centers. For Plaza Centers Plan of Arrangement see note 3B of the annual consolidated financial statements. Elbit Medical - Elbit Medical Technologies Ltd., a public Israeli company traded on the Tel Aviv Stock Exchange. As for December 31, 2014, the Company holds 82.71% of Elbit Medical on a fully diluted basis. Related parties - As defined in International Accounting Standard ("IAS") no. 24. For details see note 21 of the annual consolidated financial statements 9 ELBIT IMAGING LTD. NOTES TO THE CONDENSED FINANCIAL STATMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES A. Statement of compliance: The condensed financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRSs") as issued by the International Accounting Standards Board ("IASB"). B. Basis for preparation: The condensed financial statements have been prepared on the historical cost basis except for (i) financial instruments measured at fair value; (ii) certain trading property measured at net realizable value; (iii) certain property, plant and equipment (hotels) presented at the revaluation model (based on fair value) and (iv) investment property measured at fair value.The principal accounting policies are set out below. See note 2X of the consolidated financial statements for critical judgments in applying accounting policies and use of estimations. C. Presentation of the income statements: The Groups operations are characterized by diverse activities. Accordingly, management believes that its income statements should be presented in the “Single - step form”. According to this form, all costs and expenses (including general and administrative and financial expenses) should be considered as continuously contributing to the generation of the overall revenues and gains. Management also believes that its operating expenses should be classified by function to: (i) those directly related to each revenue (including general and administrative expenses and selling and marketing expenses relating directly to each operation); and (ii) overhead expenses which serve the business as a whole and are to be determined as general and administrative expenses. D. Convenience translation: The balance sheet as of December 31, 2014 and statement of income, statement of other comprehensive income and statement of cash flows for the year then ended have been translated into U.S. Dollar using the representative exchange rate as of that date ($1 NIS 3.889). Such translation was made solely for the convenience of the U.S. readers. The dollar amounts so presented in these financial statements should not be construed as representing amounts receivable or payable in dollars or convertible into dollars but only a convenience translation of reported NIS amounts into U.S. Dollar, unless otherwise indicated. The convenience translation supplementary financial data is unaudited and is not presented in accordance with IFRSs. 10 ELBIT IMAGING LTD. NOTES TO THE CONDENSED FINANCIAL STATMENTS NOTE 3 - LOANS AND INVESTMENTS IN SUBSIDIARIES, ASSOCIATES AND JOINT VENTURE A. As part of the EPI transaction (as described in note 9B of the annual consolidated financial statements) PC has provided the Company with an advance on account of the Kochi project which as of December 31, 2014 amounted to Euro 4.5 million.in order to secure the advance granted by PC the Company provided PC with a guarantee, which shall be exercised in the event the Company fails to transfer all its rights in the Kochi Island to EPI (or alternatively to transfer 50% of the said rights to PC). The guarantee expired in August 2013. The Company and PC are negotiating in order to reach an amicable solution to this matter. 11
